Benedict, D. J.
Upon the testimony there- is little room to doubt that the libellant is entitled to recover the portion of his bill for work done upon the defendant’s steam-boat, Shady Side, that remains unpaid. The letter of the libellant, dated April 10, 1880, contains a statement of the work he offered to do. The defendants, by their letter of April 14, 1880, accepted the libellant’s offer as made. These two letters constitute a written contract by which alone the rights of the parties must be determined. These letters contain nothing in the shape of a warranty on the part of the libellant that the alteration he proposed to make in the boat’s hull would make her stiff, and remedy the existing defect in her build, and for that reason it must be held that, the special agreement set up in the answer has not been'' proved. This view of the matter in controversy renders it unnecessary to pass upon the conflicting testimony given in respect to conversations and negotiations had prior to the reduction of the contract to'writing. It should, however, be said that the acts of the parties subsequent to the acceptance of the libellant’s offer are in harmony with the view I have adopted, and confirm me in the opinion that the libellant has performed his contract and is entitled to be paid the sum claimed in the libel..
Let a decree be entered to that effect.